Citation Nr: 1813880	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition as the surviving spouse for VA benefits purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 1951 to December 1952.  The appellant is the Veteran's former spouse.  In June 2015, the appellant filed a claim for VA death pension benefits.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  
 

FINDINGS OF FACT

1.  The Veteran died in October 1993.

2.  The Veteran and the appellant divorced in April 1963 and were divorced at the time of the Veteran's death.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of VA death pension benefits have not been met.  38 U.S.C. §§ 101(3), 103, 1102, 1304, 1310 (2012); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Because recognition as a surviving spouse of the Veteran turns on a matter of law, further assistance, such as the further procurement of records, would not assist the appellant with the appealed issue.  Consequently, no further notice or development is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Legal Criteria

Death pension benefits may be paid to the surviving spouse of a veteran in certain circumstances.  38 U.S.C. §§ 1310, 1541(a).  Except as provided in 38 C.F.R. § 3.52, the term "surviving spouse" means a person whose marriage to a veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran and, after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b). 

VA death benefits may be paid to a surviving spouse who was married to a veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 
The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

Factual Background

The appellant believes that she should be recognized as the Veteran's surviving spouse for the purposes of entitlement to VA death pension benefits.  She reports that she was married to the Veteran from May 1951 to April 1963.  Because she attributes the divorce to the Veteran's misconduct (domestic violence and alcohol abuse), she believes she is the surviving spouse and/or otherwise entitled to survivor's benefits.  

The evidence includes the Veteran's and appellant's May 1951 marriage certificate and April 1963 divorce decree.  The divorce decree shows the appellant initiated the divorce, and that the Veteran's cruelty was the reason for the divorce.  In a May 2015 written statement, the Veteran's brother stated that the Veteran severely abused the appellant and their children to the point where the appellant was hospitalized.  He also noted that the Veteran did not financially support the family and abused alcohol.  The Veteran and appellant's daughter also provided a May 2015 written statement where she described the Veteran as an abusive father that did not support his family.  The October 1993 death certificate records the Veteran's civil status as divorced.   

Analysis 

The appellant does not contest the fact that she and the Veteran divorced in April 1963 and were divorced when the Veteran died in October 1993.  The Board agrees with the appellant that the evidence of record reflects that the Veteran abused the appellant and their children, and that the abuse was the reason for the divorce.   

The Board also recognizes the difficulty inherent in bringing forward these memories of abuse and appreciates the willingness of the appellant and her family to provide detailed information about an exceptionally challenging time in their life.  Based on the uncontested fact of the appellant's divorce from the Veteran, however, there is no legal basis for finding the appellant the surviving spouse for VA benefits purposes; the provision for separation from the veteran due to the veteran's misconduct pertains to separation and not divorce.  Unfortunately, the Board cannot find a basis in the relevant law and regulations for finding that the appellant may be recognized as the Veteran's surviving spouse for purposes of entitlement to VA benefits.  38 U.S.C. § 101(3); 38 C.F.R. § 3.50(b)(1).

The Board finds that the criteria for establishing surviving spouse status are not met, and the appellant is not a proper claimant for the benefit sought.  Accordingly, the claim of entitlement to death pension benefits must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Recognition of the appellant as the Veteran's surviving spouse for the purpose of VA death benefits is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


